Case 15-36382        Doc 31     Filed 04/16/19     Entered 04/16/19 12:58:38          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 36382
         Vernon V Price
         Lemuel Price
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/27/2015.

         2) The plan was confirmed on 03/17/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/28/2018.

         5) The case was Dismissed on 01/17/2019.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-36382             Doc 31         Filed 04/16/19    Entered 04/16/19 12:58:38                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $27,913.68
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                           $27,913.68


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,045.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,190.29
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $5,235.29

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Acceptance Now                          Secured        3,000.00           0.00         3,000.00      3,000.00     110.06
 Adtalem Global Education                Unsecured         500.00        494.19           494.19        155.48        0.00
 Adtalem Global Education                Unsecured           0.00        547.91           547.91        172.38        0.00
 American InfoSource LP as agent for     Unsecured      2,300.00       1,861.82         1,861.82        585.76        0.00
 AmeriCash Loans LLC                     Unsecured         400.00        567.36           567.36        178.50        0.00
 Amsher Collection Service               Unsecured         735.00           NA               NA            0.00       0.00
 Atlas Acquisitions LLC                  Unsecured           0.00        390.00           390.00           0.00       0.00
 Cda/pontiac                             Unsecured         161.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      1,080.00       1,012.60         1,012.60        318.58        0.00
 Credit Acceptance Corp                  Secured       13,908.00           0.00       13,908.00         135.00        0.00
 Credit Union 1                          Unsecured           0.00      1,242.93         1,242.93        391.05        0.00
 Department Of Education                 Unsecured     74,708.00     77,379.78        77,379.78            0.00       0.00
 Dept Of Ed/Nelnet                       Unsecured           0.00           NA               NA            0.00       0.00
 Duvera Financial                        Unsecured         574.00        641.65           641.65        201.87        0.00
 Equity Trust Company                    Unsecured         500.00        444.00           444.00        139.69        0.00
 Gateway Financial                       Unsecured           0.00           NA               NA            0.00       0.00
 Grant & Weber Inc                       Unsecured         763.00           NA               NA            0.00       0.00
 Illinois Collection Service             Unsecured          57.00           NA               NA            0.00       0.00
 Illinois Tollway                        Unsecured         300.00           NA               NA            0.00       0.00
 Internal Revenue Service                Priority          800.00        981.64           981.64        981.64        0.00
 Internal Revenue Service                Unsecured           0.00        337.58           337.58        106.20        0.00
 Midland Funding LLC                     Unsecured           0.00        705.14           705.14        221.85        0.00
 Pellettieri                             Unsecured         309.00           NA               NA            0.00       0.00
 Peoples Energy Corp                     Unsecured      1,120.00       1,120.17         1,120.17        352.43        0.00
 Portfolio Recovery Associates           Unsecured         430.00        429.72           429.72        135.20        0.00
 Prog Leasing LLC                        Secured        1,300.00       2,240.70         1,300.00      1,300.00      32.97
 Prog Leasing LLC                        Unsecured            NA         940.70           940.70        295.96        0.00
 Regional Acceptance Corp                Unsecured            NA     13,822.68        13,822.68       4,348.86        0.00
 Regional Acceptance Corp                Secured        9,125.00     22,947.68          9,125.00      9,125.00     305.57
 Speedy Cash                             Unsecured         500.00        268.07           268.07          84.34       0.00
 State Of Mi Office Chi                  Unsecured           0.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-36382          Doc 31   Filed 04/16/19    Entered 04/16/19 12:58:38              Desc          Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim        Claim         Principal        Int.
 Name                              Class    Scheduled      Asserted     Allowed          Paid           Paid
 Synchrony Bank/Sams            Unsecured           0.00           NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                             Claim          Principal                 Interest
                                                           Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00             $0.00                     $0.00
       Mortgage Arrearage                                   $0.00             $0.00                     $0.00
       Debt Secured by Vehicle                         $23,033.00         $9,260.00                   $305.57
       All Other Secured                                $4,300.00         $4,300.00                   $143.03
 TOTAL SECURED:                                        $27,333.00        $13,560.00                   $448.60

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00             $0.00                    $0.00
        Domestic Support Ongoing                             $0.00             $0.00                    $0.00
        All Other Priority                                 $981.64           $981.64                    $0.00
 TOTAL PRIORITY:                                           $981.64           $981.64                    $0.00

 GENERAL UNSECURED PAYMENTS:                          $102,206.30          $7,688.15                    $0.00


 Disbursements:

          Expenses of Administration                         $5,235.29
          Disbursements to Creditors                        $22,678.39

 TOTAL DISBURSEMENTS :                                                                       $27,913.68




UST Form 101-13-FR-S (9/1/2009)
Case 15-36382        Doc 31      Filed 04/16/19     Entered 04/16/19 12:58:38            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
